DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 41-60 are pending.
Claim 50 is objected to.
Claims 41-60 are rejected.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 August 2018, 03 June 2020, and 05 August 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 23 July 2018.  These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 23 July 2018 has been entered into the application file.
Specification
The substitute specification received 23 July 2018 has been entered into the application file.
Claim Objections
Claim 50 is objected to because of the following informalities:  In line 2 the term “crating” should be replaced with the term “creating.”.  Appropriate correction is required.
Claim Interpretation
The declaration of Deniz Kural received 01 July 2016 in the parent Application No. 14/016833 provides evidence that the limitations requiring determining a score of a string if and only if a matrix entry is the first symbol of the string associated with its node, and each node is a string of one or more symbols is associated with improved speed (a 98.5% decrease in processing time) of processing alignments of sequences as shown in the table at paragraph 18 of the declaration. The improved speed is an improvement to computer technology that represents significantly more than the recited judicial exceptions of an abstract idea of aligning sequence reads to a reference DAG. Therefore the claims require an improvement to technology and at USPTO step 2A prong 2 the claims are patent-eligible.
The declaration of Deniz Kural received 01 July 2016 in the parent Application No. 14/016833 shows that the closest prior art of Lee et al. (Bioinformatics vol. 18, pages 452-464 (2002) cited in the Information Disclosure Statement received 08 August 2018) does not anticipate or make obvious the limitation of determining a score of a string if and only if a matrix entry is the first symbol of the string associated with its node, and further shows that the instant claimed subject matter has a 98.5% decrease in processing time compared to the method of Lee et al. Therefore the instant claimed subject matter is not anticipated or obvious over the closest prior art of Lee et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 13, 14, 19, and 23-27 of U.S. Patent No. 9,898,575. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite a species of a DAG with at least 3 nodes. The method of instant claims 41-54 are obvious over the instant claims that recite a computer system that executes that same method. The computer-readable medium of instant claim 60 is obvious over the issued claims that recite a computer that is caused to execute the method by computer-readable media. Regarding instant claims 53 and 54 reciting adding variants identified from the sequence reads to the reference DAG, it would be obvious to add variants identified from the sequence reads to the reference DAG because the reference DAG comprises a reference genome and variants of the reference genome and adding additional variants improves the utility of the reference DAG.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S BRUSCA/Primary Examiner, Art Unit 1631